—In an action to recover damages for personal injuries, the defendant Marie C. Basile appeals from an order of the Supreme Court, Kings County (Jones, J.), dated December 6, 2000, which denied her motion to dismiss the complaint as abandoned.
Ordered that the appeal is dismissed, with costs.
It is the obligation of the appellant to assemble a proper rec*337ord on appeal (Singh v Getty Petroleum Corp., 275 AD2d 740). An appellant’s record on appeal must include any relevant transcripts of proceedings before the Supreme Court (Lowry v Suffolk County Water Auth., 287 AD2d 551; Riverso v Allstate Ins. Co., 282 AD2d 663). The order appealed from recites that it was rendered after oral argument. The appellant, however, failed to include a transcript of those proceedings in her record on appeal. In this case, the Supreme Court’s determination was greatly influenced by the disclosures and arguments made at those proceedings. The penurious motion papers that comprise the record on appeal are insufficient to enable this Court to render an informed decision on the merits. Accordingly, the appeal must be dismissed (see, Lowry v Suffolk County Water Auth., supra; Riverso v Allstate Ins. Co., supra; Reiss v Reiss, 280 AD2d 315; Singh v Getty Petroleum Corp., supra; Svoboda v Svoboda, 275 AD2d 742; Matter of Gaffney v Goldrick, 250 AD2d 849; Cross Westchester Dev. Corp. v Sleepy Hollow Motor Ct., 222 AD2d 644). O’Brien, J. P., S. Miller, McGinity, Schmidt and Townes, JJ., concur.